BINGHAM, Circuit Judge (concurring).
The real questions in this case are: (1) Whether the claims of the patent include the steps of the patentee’s process; and (2) whether the claims, in view of the prior art and what was generally known and practiced, are too broad and therefore invalid.
The plaintiff’s contention is that its patentee devised a new and patentable method of producing a tennis string. This may be conceded. But the evidence given by the plaintiff’s witnesses was that its tennis string, with its spiral distinctive strand, can only be produced by passing the web of threads, after submission to a colloidal mixture, through the cylinder of a trumpet, and by passing at the same time the distinctive thread, after like treatment, through a portion of the cylinder of the trumpet along beside the rolled web, while in a tacky condition; the distinctive thread being under less tension than the threads of the web. This special method of rolling the web and placing the distinctive or spiral strand along beside and attaching it to the rolled cord is. nowhere alluded to in the claims. Being an essential step in the process and not alluded to in the claims, the claims can avail the plaintiff nothing.
Then again, if the claims, by any stretch of’ the imagination, could be said to include the steps of the plaintiff’s process, they are too broad -when considered in the light of the prior art and what was well known and practiced, and consequently are invalid.